 

WAIVER AGREEMENT

 

This Waiver Agreement (“Agreement”) is made this 16th day of March 2017 by and
between:

 

  XFit Brands, Inc. (hereinafter referred to as the “Company”),       - and -  
    David E. Vautrin, of the City of Aliso Viejo, California (hereafter referred
to as the “Executive”). Corporation and Executive are individually referred to
as a “Party” and collectively as the “Parties”.

 

BACKGROUND

 

  1. California law provides that upon termination of an employee all accrued
salary and other obligations of the employer to the employee must be paid within
72 hours unless otherwise agreed in writing. The Executive’s employment
termination date will effective and recorded as March 10, 2017.         2. The
Executive is willing to extend the obligations of the Company to make such
payments in the time frame provided by California law provided the Company acts
in accordance with the terms and conditions provided herein.         3. The
Executive is also willing to provide ongoing consulting services to the Company
upon the terms and conditions herein.

 

AGREEMENT

 

  1. The Executive hereby agrees to extend the requirement under California law
that accrued and unpaid salary be paid within 72 hours of Executive ceasing to
act as Chief Executive Officer of the Company to 90 calendar days which will be
due on June 16, 2017.         2. Company hereby acknowledges that it owes to the
Executive $18,076.91 in accrued and unpaid base salary through 2/27/17;
$13,056.12 in accrued and unpaid variable compensation through 12/31/16; and
$30,000 in bonus payable from 2009 which remains unpaid. The Company hereby
agrees to pay such amounts above totaling $61,133.03 plus unused vacation to the
Executive within 90 days of the termination date hereof. The Executive can, at
its sole election, convert such compensation as listed above in shares of the
Company’s common stock at the lessor of 15 cents or 25% discount to the fair
market value on the date of election of the Executive. For the purposes of this
Agreement, the “fair market value” shall be shall be the prior ten-day
volume-weighted average price (“VWAP”) of the common stock on the principal
trading market determined as of date the Executive elects the option to convert
to common stock pursuant to this Agreement.

 

 

   

 

  3. The Company acknowledges that the Executive has personally guaranteed
certain obligations for the benefit of the Company including its working capital
line with Wells Fargo (the “Working Capital Line”) of $35,000 and it’s corporate
credit card (the “Credit Card”) with a current credit limit of $50,000. Until
such time as it removes Executive from the personal guarantee the Company shall
not borrow any additional amounts under the Working Capital Line and shall not
use the Credit Card until the Executive’s personal guarantee is removed. The
Company agrees to continue to make no less than the minimal required payments
per Wells Fargo as stated within each account online. The Company shall use all
reasonable commercial efforts to remove Executive’s personal guarantee from the
Working Capital Line and the Credit Card within 90 days of this Agreement. In
the event that it is determined by the Executive that his name can not be
removed, then the Executive at his sole discretion can take action to remove his
name as the CEO and or guarantee to any banking or Company related documents.
The Company shall indemnify the Executive for any loss, cost or expense
associated with Executive’s actions taken in accordance with the preceding
sentence. In the event that the Company does not payoff in full the $35,000
Working Capital Line and Credit Card in full within the 90 days, then the
Executive can, at his sole election, convert the balance of such personally
guaranteed obligations as listed above into shares of the Company’s common stock
at the lessor of $0.15 per share or a 50% discount to the fair market value (as
defined above) on the date of election of the Executive and payoff such upon
receipt from such new share issuance. The Company will pay the costs of any
legal opinion required for removal of restrictive legend for shares issued
pursuant to this Agreement. To the extent permitted by law the shares will be
treated as shares issued pursuant to the 2014 Stock incentive plan.         4.
If permitted under the Company’s health plan, and at the executive’s sole
discretion, he may off set the back pay with continued use of the existing
current health and car insurance coverage for him and his family. The Company
shall agree to cover such expenses until either the aforementioned expenses in
Sections 2 and 3 are satisfied in full or Executive chooses otherwise.        
5. The Executive shall have the right, but not obligation to remain on the Board
of Directors of the Company until the above obligations are paid in full.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

XFit Brands   David E. Vautrin, Individually       By: /s/ Brent D. Willis   By:
/s/ David E. Vautrin Name: Brent D. Willis   Name: David E. Vautrin Title:
Chairman   Date: March 16, 2017 Date: March 16, 2017      

 

 

   

 